TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 15, 2022



                                      NO. 03-22-00190-CV


                                 R. J. and A. D. M., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE GOODWIN




This is an appeal from the final decree signed by the trial court on April 6, 2022. The Court’s

opinion and judgment dated August 11, 2022 are withdrawn. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s final

decree. Therefore, the Court affirms the trial court’s final decree. Because appellants are

indigent and unable to pay costs, no adjudication of costs is made.